The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-8, 10, 15-17 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Kruegel et al (US 2012/0183143).
Consider claim:

1. Kruegel teaches the portable communications device configured to communicate on multiple radio communication systems, the communications device comprising: 
a memory (memory and processor contained in each device see figure 1 paragraphs 13, 15, 31); and 
an electronic processor electrically connected to the memory (memory and processor contained in each device see figure 1 paragraphs 13, 15, 31) and configured to 
store, in the memory, a plurality of key maps (key maps see figures 2-6, paragraphs 32, 47, 49, 50) each key map of the plurality of key maps corresponding to at least one of a particular communication system of the multiple radio communication systems (memory device in the radio stores UKEKs unique key encryption keys 
operate, in response to a user input, on a first radio communication system of the multiple radio communication systems (operation of communication device 108, Radio1, with multiple KMFs over a network 110 SYS-A and a network 112 SYS-B, paragraph 14; within the coverage area of network 410, the communication device 408 wirelessly communicates with the KMF 402 within the coverage area of network 412, the communication device 408 wirelessly communicates with the KMF 406); 
manage traffic operations to and from the first radio communication system according to a first key map of the plurality of key maps corresponding to the first radio communication system when the electronic processor is operating on the first radio communication system (keys managed and distributed by the KMFs 102, 104, and 106 are traffic encryption keys TEKs, defined as keys used to encrypt voice or data traffic, paragraph 20; used by the communication device to encrypt and decrypt communication with the respective KMF the UKEK-1 is used for communication with KMF 102 and UKEK-2 is used for communication with KMF 106 , paragraph 33); and 
perform a key management operation of a selected second key map corresponding to a second radio communication system in response to receiving a command (first and second system communications performed by KMF which manages and distributes the keys for each keyset within the crypto group using one or more key management commands sent to the communication device within one or more key management messages KMMs figure 1 paragraphs 14, 21, 35, 46).  


7. Kruegel teaches the communications device of claim 1, wherein the multiple radio communication systems include conventional radio communication systems and trunked radio communication systems (Land Mobile radio, i.e. trunked radio see paragraph 2, note that LMR is also a conventional radio system).  
8. Kruegel teaches the communications device of claim 1, wherein the electronic processor is further configured to operate in an ISSI mode (ISSI mode see paragraph 22, 48) and wherein the first radio communication system is a foreign system and the second radio communication system is a home system of the communications device (home network see paragraph 4).  


10. Kruegel teaches the method of operating a portable communications device configured to communicate on multiple radio communication systems, the method comprising: 
storing, in a memory of the communications device, a plurality of key maps (key maps see figures 2-6, paragraphs 32, 47, 49, 50), each key map of the plurality of key maps corresponding to at least one of a particular communication system of the multiple 
operating, in response to a user input, on a first radio communication system of the multiple radio communication systems (operation of communication device 108, Radio1, with multiple KMFs over a network 110 SYS-A and a network 112 SYS-B, paragraph 14; within the coverage area of network 410, the communication device 408 wirelessly communicates with the KMF 402 within the coverage area of network 412, the communication device 408 wirelessly communicates with the KMF 406); 
managing traffic operations to and from the first radio communication system according to a first key map of the plurality of key maps corresponding to the first radio communication system when the device is operating on the first radio communication system (keys managed and distributed by the KMFs 102, 104, and 106 are traffic encryption keys TEKs, defined as keys used to encrypt voice or data traffic, paragraph 20; used by the communication device to encrypt and decrypt communication with the respective KMF the UKEK-1 is used for communication with KMF 102 and UKEK-2 is used for communication with KMF 106 , paragraph 33); and   
performing a key management operation of a selected second key map corresponding to a second radio communication system in response to receiving a command (first and second system communications performed by KMF which manages and distributes the keys for each keyset within the crypto group using one or more key management commands sent to the communication device within one or more key management messages KMMs figure 1 paragraphs 14, 21, 35, 46).  

15. Kruegel teaches the method of claim 10, wherein the key management operation on key material of the selected second key map is at least one selected from the group consisting of rekeying, loading a key, deleting a key, changing a keyset, user key selection, user key erase, user keyset changeover, KVL key management, and OTAR key management (OTAR key management see paragraphs 2, 34-36).  
16. Kruegel teaches the method of claim 10, wherein the multiple radio communication systems include conventional radio communication systems and trunked radio communication systems (Land Mobile radio, i.e. trunked radio see paragraph 2, note that LMR is also a conventional radio system).  
17. Kruegel teaches the method of claim 10, wherein the portable communications device is configured to operate in an ISSI mode (ISSI mode see paragraph 22, 48) and wherein the first radio communication system is a foreign system and the second radio communication system is a home system of the communications device (home network see paragraph 4).  

Allowable Subject Matter
Claims 2-5, 9, 11-14, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Consider claim:


3. The nearest prior art as shown in Kruegel fails to teach the communications device of claim 1, wherein the electronic processor is further configured to execute a scan mode where the electronic processor searches for data on at least one radio channel associated with one of the multiple radio communication systems, and automatically searching for, selecting, and using the second key map for traffic operations when the second key map is associated with a designated data member.  
4. The communications device of claim 3, wherein the electronic processor is further configured to use the second key map for key management operations when the second key map is associated with the designated data member and, when there is no designated data member, perform key management operations according to the first key map of the first radio communication system.  
5. The nearest prior art as shown in Kruegel fails to teach the communications device of claim 1, wherein the electronic processor is further configured to execute a scan mode where the electronic processor searches for data on at least one radio channel associated with one of the multiple radio communication systems, and 

9. The nearest prior art as shown in Kruegel fails to teach the communications device of claim 1, wherein the electronic processor is further configured to, when operating on a talk group of the home system, use the first key map of the first radio communication system for key management operations, and, when operating on a talk group of the foreign system, use the first key map of the first communication system or use the second key map of the second communication system for key management operations.  

11. The nearest prior art as shown in Kruegel fails to teach the method of claim 10, the method further comprising executing a scan mode including searching for and selecting at least one radio channel associated with one of the multiple radio communication systems that includes voice information, and automatically selecting and using a third key map from the plurality of key maps for traffic operations in response to detecting voice information on at least one radio channel associated with a third radio communication system.  
12. The nearest prior art as shown in Kruegel fails to teach the method of claim 10, the method further comprising executing a scan mode including searching for data on at least one radio channel associated with one of the multiple radio communication systems, and automatically searching for, selecting, and using the second key map for 
13. The method of claim 12, the method further comprising using the second key map for key management operations when the second key map is associated with the designated data member and, when there is no designated data member, perform key management operations according to the first key map of the first radio communication system.  
14. The nearest prior art as shown in Kruegel fails to teach the method of claim 10, the method further comprising: executing a scan mode including searching for data on at least one radio channel associated with one of the multiple radio communication systems, and   automatically searching for, selecting, and using a third key map for traffic operations when the third key map is associated with a designated data member.  
18. The nearest prior art as shown in Kruegel fails to teach the method of claim 10, the method further comprising, when operating on a talk group of the home system, using the first key map of the first radio communication system for key management operations, and, when operating on a talk group of the foreign system, using the first key map of the first communication system or using the second key map of the second communication system for key management operations.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J. SOBUTKA whose telephone number is (571)272-7887.  The examiner can normally be reached Monday through Friday from 11:30-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-78677867. 
 The central fax phone number for the Office is 571-273-8300.
Most facsimile-transmitted patent application related correspondence is required to be sent to the Central FAX Number.  

CENTRALIZED DELIVERY POLICY: For patent related correspondence, hand carry deliveries must be made to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), and facsimile transmissions must be sent to the Central FAX number, unless an exception applies.  For example, if the examiner has rejected claims in a regular U.S. patent application, and the reply to the examiner’s Office action is desired to be transmitted by facsimile rather than mailed, the reply must be sent to the Central FAX Number.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/PHILIP SOBUTKA/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        

(571) 272-7887